Citation Nr: 1435748	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  08-22 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a right hip disability, to include as secondary to service-connected left ankle disability.

2. Entitlement to service connection for a bilateral foot disability, to include as secondary to service-connected left ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from March 1959 to March 1963.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the RO. In March 2011, the Veteran testified before a Veterans Law Judge (VLJ) who has since retired; a transcript of the hearing is of record. He was afforded the opportunity for a new hearing in June 2012, which he effectively declined by not responding to the notice within 30 days.

The Board remanded the claims on appeal in August 2011 and September 2012 for further development. The development has been completed, and the case has been returned to the Board for appellate review.


FINDINGS OF FACT

1. A right hip disability was not caused or aggravated by service or the service-connected left ankle disability.

2. A bilateral foot disability was not caused or aggravated by service or the service-connected left ankle disability.






CONCLUSIONS OF LAW

1. The criteria for establishing service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.310 (2013).

2. The criteria for establishing service connection for bilateral foot disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R. § 3.159(b) (2013). 

In this case, the duty to notify was satisfied by April and September 2007 letters sent to the Veteran.      

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims. The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal.  

In addition, the Veteran was afforded VA examinations in August 2007, June 2008 and September 2011, and an addendum opinion was obtained in November 2012. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the examination and medical opinions obtained in this case are adequate with regard to the issues on appeal, as they are predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. The examiners considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and the medical literature, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

Further, this appeal was remanded by the Board in August 2011 and September 2012 to obtain additional VA examinations and opinions. This development was completed when VA afforded the Veteran a VA examination in September 2011 and obtained an addendum opinion in November 2012. Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Finally, during the hearing the VLJ clarified the issues and took testimony regarding the Veteran's contentions. Additionally, the VLJ left the record open for 60 days to allow for submission of additional evidence. Such actions supplement VCAA and complies with 38 C.F.R. § 3.103. 

Given the above, no further action related to the duties to notify and assist is required in this case.  



Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran has current right hip and bilateral foot disabilities. For example, a September 2011 VA examination report reflects diagnoses of right hip trochanteric bursitis, right hip degenerative joint disease, bilateral foot pes planus, bilateral foot plantar fasciitis, and bilateral foot peripheral neuropathy.  

Thus, the remaining inquiry is whether such disabilities are related to service or the service-connected left ankle disability. 

Every Veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry. 38 U.S.C.A. § 1111. In this case, pes planus 1 degree was noted at entry into service in March 1959.  Aside from a July 1961 service treatment record documenting a case of athlete's foot between his toes on his right foot, there were no complaints of, treatment for, or diagnosis of symptoms related to a bilateral foot disability. March 1963 service separation examination reflects that clinical evaluation of the feet and lower extremities was normal.

During his hearing, the Veteran testified that he did not have problems with his right hip during service and did not injure or hurt his hip while on active duty. Board Hearing Tr. at 3-4. When asked at his hearing when he thought during service he began having problems with his feet, the Veteran indicated he did not have problems with his feet during service and that his flat feet worsened as his ankle disability worsened after service. Board Hearing Tr. at 7-8. Given the lack of documented foot and right hip diagnoses and complaints during service and the Veteran's testimony that he did not have foot or right hip problems during service, the Board finds that the current right hip and foot disabilities were not caused by military service.  

Likewise, pes planus, which was noted at entry into service, was not aggravated during service. In this regard, 38 U.S.C.A. § 1153 provides that a preexisting injury or disease will be considered to have been aggravated by service when "there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease." In this case, the service treatment records and the Veteran's testimony are against a finding that pes planus increased in disability during service. As such, service connection based on aggravation of the preexisting pes planus must be denied.  

The Board further notes that while certain chronic diseases such as degenerative arthritis may be presumed to have been incurred in service if manifest to a compensable degree within one year after separation from service such is not the case here.  38 U.S.C.A. §§ 1101, 1131, 1133; 38 C.F.R. §§ 3.307, 3.309. In this regard, the Veteran testified that he did not start having problems with his right hip (which now has some degenerative changes) until three or four years before his March 2011 examination, which is many years after his separation from service. Board Hearing Tr. at 4.  

Given the above, the Board finds that right hip and bilateral feet disabilities were not caused or aggravated by service. Service connection can still be granted if the evidence reflects that it is at least as likely as not that either disability was caused or aggravated by the Veteran's service-connected left ankle disability.

Multiple medical practitioners have offered opinions regarding a relationship between the current right hip and bilateral feet disabilities and the service-connected left ankle disability. 

During a VA joints examination in August 2007, the Veteran reported that he began experiencing right hip pain in April 2006. It was also noted that the Veteran was diagnosed with multiple myeloma in November 1996. Following examination and review of diagnostic testing, the assessment was right hip degenerative joint disease and multiple myeloma involving the proximal femur. The examiner opined that it was less than likely that the Veteran's current right hip condition is related to his service-connected left ankle disability. The examiner explained that review of orthopedic literature revealed no credible, peer reviewed studies that support the contention that posttraumatic degenerative changes of one joint may induce degenerative changes in another joint either of the effected or contralateral extremity. Rather, the examiner found that it was more than likely that a significant portion of the Veteran's current right hip symptoms are related to his non-service-connected multiple myeloma.

The Veteran was afforded a VA foot examination in June 2008. Examination showed that there was grade II pes planus bilaterally. He walked with a limp on the left foot and walked with lateral deviation of the left foot. The impression was pes planus bilaterally, left foot more symptomatic than the right with associated left posterior tibial tendon dysfunction with hind foot valgus of the left foot, moderate disability with progression. The examiner opined that the bilateral foot disability was less likely than not secondary to the service-connected left ankle disability. As no rationale was provided for this opinion, it has been afforded no probative value. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008) (holding that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).

A statement in support of claim (VA Form 21-4138) dated March 22, 2011 is of record. The form essentially indicates that it is the writer's medical opinion that the Veteran's right femoral pain/right hip pain are related to the service-connected left ankle disability and the relationship "could be secondary to overcompensation." It is unclear who completed this form or if the person is a medical practitioner or a lay person.  

The Veteran was afforded another VA examination in September 2011. During the examination, he reported that he started having right hip pain in 2007 or 2008. He further noted that he had insidious onset of pain and did not recall any injury. He stated that his physician indicated that his right hip pain may be related to his multiple myeloma. Examination showed his gait was antalgic with the aid of a cane. Regarding the bilateral feet, the Veteran reported that he started having bilateral foot pain in early 2002 or 2003 shortly after he started wearing a left ankle brace. There was no history of surgery, injury or trauma. He had some unsteadiness and falling mostly due to his pain. On examination, there was no callus formations and no evidence of abnormal weight bearing. The assessments were right hip trochanteric bursitis, right hip degenerative joint disease, bilateral foot pes planus, bilateral foot plantar fasciitis, bilateral foot peripheral neuropathy (not related to current claimed conditions).

The examiner explained that there was nothing in the credible, peer reviewed and accepted orthopedic medical literature demonstrating that intrinsic conditions of an ankle, with or without altered gait and/or bracing, will cause intrinsic conditions as other joints including the contralateral hip or the feet. To that end, the examiner opined that neither the Veteran's right hip disorder, nor his bilateral foot disorder was secondary to the service-connected left ankle disability.

In a November 2012 addendum, the same examiner reported that there was no evidence of aggravation of the right hip or bilateral foot disabilities due to the service-connected left ankle disability. The examiner explained that there was nothing in the currently accepted, peer reviewed, credible and authoritative orthopedic literature that demonstrates that arthritis of an ankle joint will aggravate foot conditions (including plantar fasciitis) and hip conditions (including trochanteric bursitis). The examiner concluded that the right hip and bilateral foot disabilities were not aggravated by the service-connected left ankle disability.

Given the above, the Board finds that the evidence of record reflects that it is more likely than not that the Veteran's current right hip and bilateral feet disabilities were not caused or aggravated by his service-connected ankle disability. Even assuming that the March 2011 statement in support of claim was completed by a medical practitioner, the Board finds that the opinions of the VA examiners have more probative weight. The March 2011 opinion - that the current disabilities "could be secondary to overcompensation" - is speculative at best.   Opinions phrased in speculative terms lack substantial probative weight. See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that medical evidence that is speculative, general, or inconclusive cannot be used to support a claim). It is also unclear if the writer has ever examined the Veteran, and in the section of the statement in support of claim where the writer was to indicate which records were reviewed, nothing was listed.  This lessens the probative value of the opinion. In contrast, the Board has afforded high probative value to the opinions offered by VA examiners in August 2007, September 2011, and November 2012 as the opinions were made after examination of the Veteran and review of relevant records, such as diagnostic testing results, consideration of the relevant history and other medical conditions, and contain a clear rationale for the conclusions reached.

The only other evidence of record supporting the Veteran's claims are the various general lay assertions. In this case, the Board finds that the Veteran is competent to state that he has current right hip and bilateral foot symptomatology. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006). Given the contemporaneous treatment records which document current right hip and bilateral foot disorders, the Board also accepts the Veteran's lay assertions as credible. However, in this case, the Board finds the opinions of the VA examiners in the August 2007, September 2011 and November 2012 reports of VA examination to be most probative. The VA examiners are medical professionals who have reviewed the claims file, considered the reported history, performed physical examination and reviewed medical literature. The examiners used their expertise in reviewing the facts of this case and determined that the right hip and bilateral foot disabilities were unrelated to the Veteran's service-connected left ankle disability.

It is clear that the examiners fully understood the basis for the Veteran's claims yet still determined, after reviewing the facts of the case, that the current right hip and bilateral foot disorders were related to causes other than the service-connected left ankle disability.  

For the foregoing reasons, the Board finds that the claims of entitlement to service connection for right hip disability and bilateral foot disability, to include claimed as secondary to service-connected left ankle disability, must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claims, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a right hip disability is denied.

Entitlement to service connection for a bilateral foot disability is denied.


____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


